Exhibit 10.2


August 6, 2012


Karl Salnoske
8275 Alvord Street
Mclean, VA 22102




Dear Karl,


This letter shall amend your letter of employment dated October 28, 2010 as
follows:


Termination Without Cause


If you are terminated without “cause” you will receive, as severance,
continuation of your then current salary and, subject to applicable law, medical
benefits for twelve (12) months plus an immediate pro-rata payment of your then
annual bonus target.


In the event of a Change of Control (as defined in Appendix A), and you are not
offered a position comparable to your position as Executive Vice President,
Service Delivery following the Change in Control and you terminate your
employment with GXS, or its successor, as a result then such termination will be
deemed to be a termination without cause.


In the event of a Change of Control (as defined in Appendix A), and if during
the period commencing one (1) month prior to the execution of the definitive
agreement for a Change of Control and twelve (12) months following the close of
the Change of Control you are terminated without cause, you will receive, the
following severance: (i) twelve (12) months continuation of your then current
salary and, subject to applicable tax law, medical benefits, and (ii) an
immediate lump sum payment equivalent to twelve (12) months of your then annual
bonus target plus a pro-rata amount of your then annual bonus target.


In the event you are terminated without cause within 12 months of a Change of
Control (as defined in Appendix B), then, in addition to the 12 months
acceleration of equity you receive as a result of the Change of Control
(applicable, without limitation, to MIA and options) you also will receive
severance consisting of an additional 12 months of equity (MIA and Options)
acceleration.  For avoidance of doubt, to the extent a transaction triggers the
definition of Change of Control in both Appendix A and Appendix B, you
potentially will receive the severance specified in both this paragraph and the
preceding paragraph.


In the event of any termination of your employment, you will be required to
reimburse GXS for any outstanding monies owed to GXS that have not been repaid
by the time employment is terminated.  Acceptance of this letter will be your
authorization to permit GXS, to the extent permitted by law, to deduct and
offset any payments, including payment for salary, bonus, expenses, or vacation
pay, otherwise owed to you upon termination of employment.


Notwithstanding anything herein to the contrary, receipt of severance is
contingent on your signing GXS’ standard termination agreement, which will
include a complete release for the benefit of GXS, and such release becoming
irrevocably effective.  You will have a period of at least 21 days following
termination of your employment to sign and return the release (the “release
period”).  To the extent the release period spans more than one calendar year,
severance shall accrue from the date of termination, with the first severance
payment being provided to you no earlier than the first regularly scheduled
payroll date in the second calendar year.


 
 

--------------------------------------------------------------------------------

 
 
Tax Implications/Planning
Since receipt of your severance may be based on a Change In Control, there are
personal income tax implications that could have a significant impact on the
actual value you receive.  If applicable, the tax rules assess a 20% excise tax
on “Excess Parachute Payments” if Change of Control related payments (such as
severance) exceed the “Safe Harbor Rules”.  The Safe Harbor is 2.99x your
historical compensation (average w-2 income over the last 5 years).  If the Safe
Harbor is exceeded, any amount over 1x your historical average compensation is
subject to the excise tax.  For this reason, we are implementing a feature where
GXS will determine several factors:


 
·
Do the Excess Parachute Rules Apply? If so;

 
·
What is each individuals “Safe Harbor” amount and do the payments exceed these
limits?

 
·
Under which scenario would the net benefit to the executive be best?



Once these questions have been answered, the award will be paid to the executive
in the manner which they receive the highest net benefit


All other terms and conditions related to your employment remain unchanged.


Please indicate your agreement to the terms of this amendment letter by signing
below and returning the signed original letter to me.





  Sincerely,             GXS, Inc.             By:
/s/ Robert E. Segert
     
Robert E. Segert
     
President and Chief Executive Officer
 



Accepted:   /s/ Karl Salnoske
               


Date:           August 6, 2012


 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A




“Change of Control” means the occurrence of one of the following events:


(i)
the consummation of a merger or consolidation of the Company with or into any
other entity pursuant to which the stockholders of the Company, or applicable,
immediately prior to such merger or consolidation hold less than 50% of the
voting power of the surviving entity;

(ii)
the sale or other disposition of all or substantially all of the Company’s
assets or any approval by the stockholders of the Company of a plan of complete
liquidation of the Company;

(iii)
any acquisition by any person or persons (other than the direct and indirect
stockholders of the Company immediately after the Effective Date) of the
beneficial ownership of 50% or more of the voting power of the Company’s equity
securities in a single transaction or series of related transactions; provided,
however, that an underwritten public offering of the Company’s securities shall
not be considered a Change in Control; or

(iv)
any change in the composition of the Board over a two-year period such that the
directors at the beginning of the period and new directors elected during that
period and approved by two-thirds of the incumbent directors cease to constitute
at least a majority of the Board.

provided, however, that a transaction shall not constitute a Change in Control
if its sole purpose is to change the state of the Company’s incorporation or to
create a holding company that will be owned in substantially the same
proportions by the persons who held the Company’s securities immediately before
such transaction.


 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX B


“Change of Control” means, except as otherwise limited by the Award Agreement,
the occurrence of one of the following events:
 
(i)
the direct or indirect sale, lease, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and its Subsidiaries taken as a whole to any Person (including any
“person” (as that term is used in Section 13(d)(3) of the Exchange Act)) other
than a Principal or a Related Party of a Principal;

 
(ii)
the adoption of a plan relating to the liquidation or dissolution of the
Company;

 
(iii)
the consummation of any transaction (including, without limitation, any merger
or consolidation), the result of which is that any Person (including any
“person” (as defined above)), other than the Principals and their Related
Parties or a Permitted Group becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of the Company, measured by
voting power rather than number of shares; provided that this clause (iii) will
not apply to the acquisition of the Company by one or more direct or indirect
holding companies with no other material assets or operations, the Voting Stock
of which is Beneficially Owned, immediately after such acquisition, by the
Persons who Beneficially Owned the Voting Stock of the Company immediately prior
to such acquisition (and in substantially the same proportions);

 
(iv)
the Company consolidates with, or merges with or into, any Person, or any Person
consolidates with, or merges with or into, the Company, in any such event
pursuant to a transaction in which any of the outstanding Voting Stock of the
Company or such other Person is converted into or exchanged for cash, securities
or other property, other than any such transaction where the Voting Stock of the
Company outstanding immediately prior to such transaction constitutes or is
converted into or exchanged for a majority of the outstanding shares of the
Voting Stock of such surviving or transferee Person (immediately after giving
effect to such transaction); or

 
(v)
any change in the compensation of the Board over a twelve month period such that
the directors at the beginning of the period and new directors elected during
that period and approved by two-thirds of the incumbent directors cease to
constitute at least a majority of the Board.

provided, however, that a transaction shall not constitute a Change of Control
if its sole purpose is to change the state of the Company’s incorporation or to
create a holding company that will be owned in substantially the same
proportions by the persons who held the Company’s securities immediately before
such transaction.  For purposes of this definition, a Person shall not be deemed
to have beneficial ownership of securities subject to a stock purchase
agreement, merger agreement or similar agreement until the consummation of the
transactions contemplated by such agreement.

--------------------------------------------------------------------------------





 


 


 
 
Note: Unless defined in this Appendix B, capitalized terms used above shall be
as defined in the 2010 GXS Group, Inc. Long Term Incentive Plan, Amended May 10,
2012
 
 

--------------------------------------------------------------------------------


